TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00315-CV



The American MobileHome Company-TAMCO, d/b/a Bastrop Manufactured Housing Sales;
     and Larry Fuller, Receiver for The American MobileHome Company-TAMCO,
                d/b/a Bastrop Manufactured Housing Sales, Appellants

                                                    v.

             Donny Tobola; Libbie Tobola; and Beverly Cunningham, Appellees




    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 24,074, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion stating they have settled their dispute. The

parties move this Court to reverse and remand the cause for entry of an agreed take-nothing

judgment. We grant the motion, reverse the judgment, and remand the cause with instructions for

the trial court to enter a take-nothing judgment.




                                              __________________________________________

                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Reversed and Remanded on Joint Motion

Filed: October 16, 2003